DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions 
Applicant's election, without traverse, of Species D.I of which claims read upon 1-6 in the “Response to Election / Restriction Filed - 12/08/2021”, is acknowledged 
This office action considers claims 1-20 pending for prosecution, of which, non-elected claims 7-20 are withdrawn, and elected claims 1-6 are examined on their merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 12-14 of U.S. Patent No. US 10580899 B2, hereinafter pat’899, claims being depicted in Table 1 below. Although the claims at issue are of the reasons given below.

Instant Application
pat’889
1. (Original) A semiconductor device, comprising: 
a semiconductor nanowire disposed horizontally above a substrate, the semiconductor nanowire comprising a discrete channel region; 
a gate electrode stack surrounding the discrete channel region of the semiconductor nanowire; 
non-discrete source and drain regions disposed on either side of the discrete channel region of the semiconductor nanowire, each of the non-discrete source and drain regions having an uppermost surface and sidewall surfaces; 
a first conductive contact on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete source region; and 
a second conductive contact on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete drain region.  

2. (Original) The semiconductor device of claim 1, wherein the non-discrete source and drain regions are a pair of semiconductor regions comprising a first same semiconductor material as the discrete channel region of the semiconductor nanowire and a second, different, semiconductor material.  

1. A semiconductor device, comprising: 
a semiconductor nanowire disposed horizontally above a substrate, the semiconductor nanowire comprising a discrete channel region; 
a gate electrode stack surrounding the discrete channel region of the semiconductor nanowire; 
source and drain regions disposed on either side of the discrete channel region of the semiconductor nanowire, wherein 
each of the source and drain regions comprises a first semiconductor material and a second semiconductor material, the first semiconductor material the same as the discrete channel region of the semiconductor nanowire, and the second semiconductor material different than the first semiconductor material, 
wherein the first semiconductor material of each of the source and drain regions has a top surface, side surfaces and a bottom surface, and 
wherein the second semiconductor material on the top surface, the side surfaces and the bottom surface of the first semiconductor material; and 
a pair of spacers disposed between the gate electrode stack and the source and drain regions, wherein each of the pair of spacers only partially surrounds a portion of the semiconductor nanowire.
2. The semiconductor device of claim 1, further comprising: a pair of contacts, each contact disposed on one of the source and drain regions.



4. (Original) The semiconductor device of claim 3, wherein the first semiconductor material is silicon germanium, the second semiconductor material is silicon, and the dopant species is a P-type dopant species.  

5. (Original) The semiconductor device of claim 3, wherein the first semiconductor material is silicon, the second semiconductor material is silicon germanium, and the dopant species is an N-type dopant species.  

5. The semiconductor device of claim 1, wherein the first and second semiconductor materials are merged, the semiconductor regions further comprising a dopant species.
6. The semiconductor device of claim 5, wherein the first semiconductor material is silicon germanium, the second semiconductor material is silicon, and the dopant species is a P-type dopant species.
7. The semiconductor device of claim 5, wherein the first semiconductor material is silicon, the second semiconductor material is silicon germanium, and the dopant species is an N-type dopant species

6. (Original) The semiconductor device of claim 1, wherein the gate electrode stack comprises a metal gate and a high-k gate dielectric.  
8. The semiconductor device of claim 1, wherein the gate electrode stack comprises a metal gate and a high-K gate dielectric.


Summary

1+2 (broader)
1-3 (more restricted)
3,4,5,6
5,6, 7,8 (respectively)



A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). 
In this case, as can be demonstrated, the claims 1-3 of pat’899 discloses the features of claims 1-2 respectively. Although the claims at issue are not identical, they are not  instant application are broader in scope than those of claims 1 of the pat’899;  and dependent claim sets {3-6} of the instant claim are the same of the pat’863’s  {5-8}}. Therefore claims 1-3 and 5-8 of pat’899 anticipate the claimed invention of the instant application as claimed in claims 1-6. (see also MPEP § 804 Chart II-B_FTI guideline).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (102; Fig 1; [0027]) = (element 102; Figure No. 1; Paragraph No. [0027]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be 

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen, Hao-Yu et al., (US 20040166642 A1; hereinafter Chen). 
1. Chen teaches a semiconductor device, comprising (see entire document, Fig 6a along with other interrelated figs 3a-5a; [0030+]. specifically, as cited below; see the alternative rejection of this claim in section III and IV below):

    PNG
    media_image1.png
    247
    454
    media_image1.png
    Greyscale

Chen Figure 6a


a semiconductor nanowire (60; Fig 6a, first labelled as nan-rod in Fig 3a; [0025]) disposed horizontally above a substrate (24), the semiconductor nanowire comprising a discrete channel region (44); 
a gate electrode stack  (64; [0030])  surrounding the discrete channel region  of the semiconductor nanowire; 
non-discrete source and drain regions (40,42) disposed on either side of the discrete channel region (44) of the semiconductor nanowire, each of the non-discrete top) and sidewall surfaces (in the vertical thickness direction); 
a first conductive contact (50) on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete source region (40); and 
a second conductive contact (52) on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete drain region (42).  
Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Colinge; Jean-Pierre (US 20120305893 A1; hereinafter Colinge). 
1. Colinge teaches a semiconductor device (1), comprising (see entire document, Fig 1 along with other interrelated fig 5B; [0096+]. specifically, as cited below; see the alternative rejection of this claim in section II above and IV below):

    PNG
    media_image2.png
    298
    594
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    292
    433
    media_image3.png
    Greyscale

Colinge Figure 1                                Colinge Figure 5B
a semiconductor nanowire (3; Fig 1,5B, [0096]) disposed horizontally above a substrate , the semiconductor nanowire comprising a discrete channel region (3); 
a gate electrode stack  (5)  surrounding the discrete channel region  of the semiconductor nanowire; 
non-discrete source and drain regions (2,4) disposed on either side of the discrete channel region of the semiconductor nanowire, each of the non-discrete source in the vertical thickness direction); 
a first conductive contact (over source [0131]) on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete source region (2); and 
a second conductive contact (over drain [0131]) on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete drain region (4).  
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chang; Josephine et al., (US 20100295021 A1; hereinafter Chang).
1. Chang teaches a semiconductor device, comprising (see entire document, Fig 14 along with other interrelated figs 10, 1-9,11-13, 15-16; [0026+]. specifically, as cited below; see the alternative rejection of this claim in sections II-III above):

    PNG
    media_image4.png
    369
    479
    media_image4.png
    Greyscale

Chang Figure 14: 136DS annotated from disclosures
a semiconductor nanowire (any one of 104a,108a,110a; Fig 14, first labelled in Fig 10; [0059]) disposed horizontally above a substrate (102; not labelled in Fig 14, see Fig 1; [0028]), the semiconductor nanowire comprising a discrete channel region (between spacers 142; see also Fig 10; [0059]); 
a gate electrode stack  (150; first cited in Fig 12; [0063])  surrounding the discrete channel region  of the semiconductor nanowire; 
non-discrete source and drain regions (portions of SOI layer 104 and Si layers 108, 110, 112 and 114 under filler layer 136; first depicted in Fig 11;  [0061]; hereinafter 136DS; non-discrete source and drain regions are construed from [0064] Filler layer 136 and oxide layer 124 are removed to permit contact formation in the source and drain regions of the various device layers and [0067] forming an electrical short between the upper and lower drain regions in the Si layers above and below electrically insulating layer 111. Thus, the silicide layer, which makes up contact 152, is common to the drain regions of each of the device layers and serves to short the NFET and PFET device layers on the drain region side) disposed on either side of the discrete channel region of the semiconductor nanowire, each of the non-discrete source and drain regions having an uppermost surface and sidewall surfaces; 
a first conductive contact (152 at Source; Fig 14; [0040]) on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete source region (construed from Fig 14; [0040], excluding the portion surrounded by spacer 142); and 
a second conductive contact (152 at Drain; Fig 14; [0040])on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete drain region (construed from Fig 14; [0040], excluding the portion surrounded by spacer 142).  
Chang as applied to the semiconductor device of claim 1, further teaches, wherein ([0032]) the non-discrete source and drain regions are a pair of semiconductor regions comprising a first same semiconductor material (610,Si; Fig 6A; [0033]) as the discrete channel region of the semiconductor nanowire and a second 620 SiGe), different, semiconductor material (because, as depicted Figs 11,1; [0061]: Si layers of 136DS i.e., 108, 110, 112 and 114, and SiGe layers 107,109 and 111 under filler layer 136 are the extension of the same layers in the Channel layers respectively, as depicted in Fig 1, and each pair, for example, 107 is of SiGe and 108 is of Si par [0029])..
3. Chang as applied to the semiconductor device of claim 2, further teaches, wherein the first and second semiconductor materials are merged [0067]), the semiconductor regions further comprising a dopant species ([0048]).
Regarding Claim 8, Chang as applied to the semiconductor device of claim 5, further teaches, wherein the first semiconductor material (108) is silicon [0029]), the second semiconductor material is silicon germanium (107; [0029]), and the dopant species is an N-type dopant species ([0029]).
4. Chang as applied to the semiconductor device of claim 3, further teaches, wherein the first semiconductor material is silicon germanium (107; [0029]), the second semiconductor material (108) is silicon ([0029]), and the dopant species is a P-type dopant species ([0029]).  
5. Chang as applied to the semiconductor device of claim 3, further teaches, wherein the first semiconductor material (108) is silicon [0029]), the second semiconductor material is silicon germanium (107; [0029]), and the dopant species is an N-type dopant species ([0029]).  
Chang as applied to the semiconductor device of claim 1, further teaches, wherein [0054] the gate electrode stack (150) comprises a metal gate ([0063]: Suitable gate materials include, a deposited metal) and a high-k gate dielectric ([0063]: a high-K gate dielectric, such as hafnium oxide, is formed on the nanowire channels).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
January 9, 2022